UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 or ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-10394 DATAI/O CORPORATION (Exact name of registrant as specified in its charter) Washington 91-0864123 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6645 185th Ave NE, Suite 100, Redmond, Washington, 98052 (Address of principal executive offices, including zip code) (425) 881-6444 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” ”accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes _ NoX Shares of Common Stock, no par value, outstanding as of August 1, 2015: 1 DATAI/O CORPORATION FORM 10-Q For the Quarter Ended June 30, 2015 INDEX Part I. Financial Information Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 Part II Other Information Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 22 Signatures 24 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements DATAI/O CORPORATION CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (UNAUDITED) June 30, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $9,145 $9,361 Trade accounts receivable, net of allowance for doubtful accounts of $90 and $93, respectively 3,467 4,109 Inventories 4,116 4,445 Other current assets 403 426 TOTAL CURRENT ASSETS 17,131 18,341 Property, plant and equipment – net 1,003 926 Other assets 64 65 TOTAL ASSETS $18,198 $19,332 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $990 $968 Accrued compensation 1,195 1,756 Deferred revenue 1,022 1,801 Other accrued liabilities 702 640 Accrued costs of business restructuring 103 113 TOTAL CURRENT LIABILITIES 4,012 5,278 Long-term other payables 115 183 COMMITMENTS - - STOCKHOLDERS’ EQUITY Preferred stock - Authorized, 5,000,000 shares, including 200,000 shares of Series A Junior Participating Issued and outstanding, none - - Common stock, at stated value - Authorized, 30,000,000 shares Issued and outstanding, 7,929,260 shares as of June 30, 2015 and 7,861,141 shares as of December 31, 2014 18,867 18,704 Accumulated earnings (deficit) (5,794) (5,943) Accumulated other comprehensive income 998 1,110 TOTAL STOCKHOLDERS’ EQUITY 14,071 13,871 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $18,198 $19,332 See notes to consolidated financial statements 3 DATA I/O CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, Net Sales $4,958 $5,599 $10,860 $10,418 Cost of goods sold 2,236 2,577 5,280 4,901 Gross margin 2,722 3,022 5,580 5,517 Operating expenses: Research and development 1,243 1,173 2,341 2,323 Selling, general and administrative 1,415 1,456 2,953 3,144 Provision for business restructuring - - - 13 Total operating expenses 2,658 2,629 5,294 5,480 Operating income 64 393 286 37 Non-operating income (expense): Interest income 27 53 58 72 Foreign currency transaction gain (loss) 7 8 (188) 27 Total non-operating income (expense) 34 61 (130) 99 Income before income taxes 98 454 156 136 Income tax (expense) benefit 2 (7) (7) (32) Net income $100 $447 $149 $104 Basic earnings per share $0.01 $0.06 $0.02 $0.01 Diluted earnings per share $0.01 $0.06 $0.02 $0.01 Weighted-average basic shares 7,894 7,814 7,879 7,801 Weighted-average diluted shares 8,078 7,899 8,062 7,892 See notes to consolidated financial statements 4 DATAI/O CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in thousands) (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, Net Income $100 $447 $149 $104 Other comprehensive income: Foreign currency translation gain (loss) 59 24 (112) (196) Comprehensive income $159 $471 $37 ($92) See notes to consolidated financial statements 5 DATA I/O CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (UNAUDITED) For the Six Months Ended
